The Chancellor
decided that the rale of practice requiring a notice of motion to specify the particular points intended to be insisted on, was only applicable to cases where the opposite party has a right to explain, or answer the matters of the objections, by affidavit; and to cases where, by the practice of the court, the opposite party has a right to amend, or to perfect his defective proceedings, on proper terms.
He also decided that admissions of an assignor of property, assigned to trustees for the benefit of his creditors, made subsequent to the execution of the assignment, were not legal evidence against the assignees.